886 F.2d 330
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William L. TAYLOR, Plaintiff-Appellant,v.Charles MOFFITT;  Roger Ganthre, Defendants-Appellees.
No. 89-1274.
United States Court of Appeals, Sixth Circuit.
Sept. 28, 1989.

1
Before KENNEDY and DAVID A. NELSON, Circuit Judges, and THOMAS A. WISEMAN, Jr., Chief District Judge.*

ORDER

2
William L. Taylor, a Michigan prisoner proceeding pro se, appeals the judgment of the district court dismissing his complaint filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary damages, Taylor complained of not being placed in the federal government's Witness Protection Program.  18 U.S.C. Sec. 3521.


4
This case was submitted to a magistrate who recommended granting defendants' motion for summary judgment because Taylor failed to set forth specific facts showing there is a genuine issue for trial and because defendants are entitled to judgment as a matter of law.


5
The district court reviewed the case in light of Taylor's objections to the magistrate's report and recommendation.  The court accepted the report as the findings of the court and entered summary judgment in favor of defendants.


6
Upon review, we find no error.  Taylor plainly cannot assert a constitutional right to be placed in the Witness Protection Program.  Therefore, there exists no genuine material issue of fact for trial and defendants are entitled to judgment as a matter of law.    See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).


7
Accordingly, for the reasons set forth in the magistrate's report and recommendation dated December 30, 1988, and as adopted by the district court, we hereby affirm the judgment of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Wiseman, Jr., Chief U.S. District Judge for the Middle District of Tennessee, sitting by designation